ROSSMAN, J.,
specially concurring.
As pointed out by Judge Buttler, the result in this case is mandated by this court’s recent decision in Forman v. Clatsop County, 63 Or App 617, 665 P2d 365 (1983). Therefore, I must concur. However, for the same reasons I dissented in Forman, I feel compelled to express my reservations concerning the course this court is taking. I remain true to my conviction that the primary jurisdiction to determine the existence of vested property rights should and does remain in the circuit courts of this state. The majority of this court believes that the legislature, in its creation of LUBA, has somehow suddenly *819divested the circuit court of its time-honored role and conferred this jurisdiction on local governments. The legislation simply does not have that effect. The creation of LUBA establishes a forum for the review of certain local government decisions. Nothing is said in that legislation about expanding the authority of local governments. Such authority is untouched and must therefore remain the same as it was when local governments were concededly powerless to determine the existence of a nonconforming use. It follows that, if a local government lacks authority to make a decision, there is no decision for LUBA to review. LUBA recognized this when it correctly characterized the situation in this case as involving a vested right, and accordingly dismissed the proceeding in the belief that circuit courts had primary jurisdiction. While I agree with LUBA’s decision for the reasons stated in the For-man dissenting opinions, I realize we are currently bound by the majority’s holding.